DETAILED ACTION
The following was found to be the pertinent prior art:
http://www.cavision.com/slate/nextgenclockslate.htm August 15, 2016 (using Internet Wayback Machine) provides image and features of Cavision Next-Gen Slate Clock Slate.
Berardi US 5,638,151 teaches a backlit clapboard slate with an LCD clock.
Denecke et al. US 7,200,320 teaches a timecode slate.
Wayne et al. US 2009/0231492 teaches a Smart Slate.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fotodiox Movie Clapboard, Production Slate “http://web.archive.org/web/20150306080847/http://www.amazon.com:80/Fotodiox-Movie-Clapboard-Production-Slate/dp/B0095PTKRA” hereinafter referred to as Fotodiox.
In regards to claim 1, Fotodiox teaches:
“A production slate device, the device comprising: a first arm having a first distal end; a second arm having a second distal end”
Fotodiox teaches that the invention was on sale, or otherwise available to the public before the effective filing date.  Evidence of the sale is provided by archived advertisement data (archived listing) from Amazon.com showing sale of the item on at least March 6/2015 (using Internet Wayback Machine).  From the “Product Details” section of the advertisement it is indicated that the product has been available on Amazon since Sept. 4, 2012.  The image shown of the item in the “Frequently Bought Together” Section of the advertisement shows an image of the clapboard.  The areas of the clapboard with white striping are first and second arms with a distal end.
“a hinge movably coupling the first arm to the second arm so that the first distal end and second distal end form the portions of the arms that are distal to the hinge, wherein the hinge enables the device to be moved into and between a closed position, in which the distal ends are proximate to or in contact with each other, and an open position, in which the distal ends are moved apart from each other”
This feature merely represents the known functionality of the clapboard.  For example, if the arms could not hinge there would be no “clap”.  Therefore, this is implicit in the name.  Regardless, from the image shown of the item in the “Frequently Bought Together” section of the advertisement various screws at one the end of the arms are seen.  These are part of the hinge mechanism.  
“and a board plate coupled to the second arm, wherein the board plate comprises a board length dimension (BL), wherein the device comprises a total length dimension (TL), and wherein the BL is less than 80 percent of the TL”
From the image shown of the item in the “Frequently Bought Together” section of the advertisement the board plate is smaller than the clapper arms.  This product is indicted as UPC: 847372018857 where it can be determined that the arms are 10.5 inches and the board length in 8 inches.  This is less than 80%.
In regards to claim 2, Fotodiox teaches all the limitations of claim 1 and further teaches:
“wherein the board plate is rotatably coupled to the second arm”
The Examiner interprets that the board plate is coupled to the second arm and both components can rotate due to the hinge.  This is equivalent to “rotatably coupled.”  As an aside, the term “rotatably coupled” does not include and requirements on the axis of rotation of either components and therefore includes any and all types of rotation.
In regards to claim 10, Fotodiox teaches all the limitations of claim 1 and further teaches:
“wherein the board plate is coupled to the second arm so that it is positioned relatively closer to the second distal end than to the hinge”
Fotodiox teaches in the “Frequently Bought Together” Section of the advertisement shows an image of the clapboard with the claimed configuration.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotodiox.
In regards to claim 3, Fotodiox teaches all the limitations of claim 1 and further teaches:
“wherein the BL is less than 60 percent of the TL”
While not explicitly taught this feature is nothing more than an engineering design choice balancing usability of a small board (e.g. small word are hard to see, running out of space etc.) that is more portable with that of a larger board providing easier usability but less portability.  Cost savings of a smaller board also present a well-understood design tradeoff.  Fotodiox teaches have a board smaller than the clapper arms, claiming a slightly smaller board does not produce any unpredictable results, i.e. it merely results in an attached board of a slightly different size.  The utility is exactly the same.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotodiox in view of Hulford et al. US 2020/0253678 hereinafter referred to as Hulford.
In regards to claim 4, Fotodiox teaches all the limitations of claim 1 and further teaches:
“further comprising a finger recess coupled to the first arm”
A finger recess for an object that a user holds in some fashion is not considered a novel feature unless something novel about the recess itself is present.  For example, a special shape or grip material.  Ergonomically designed grips are well-known and incorporated in a multitude of products.  Examples include cups, mugs, door handles, remote controllers, driving wheel grips, bike handle grips, ski poles etc.  A mere recitation in a claim to a finger recess does not provide novelty as it merely results in a predictable result of an increased ease with which to hold or grip an object.  This is known to those of ordinary skill.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Hulford teaches a medical device handle with an arm.  In Figure 6B a handle for manipulating or moving a system arm is pictured with a finger recess 605.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fotodiox in view of Hulford to have included the features of “further comprising a finger recess coupled to the first arm” because the user's body parts (e.g., fingers, hands or arms) cannot get pinched or trapped by arm links (Hulford [0100]).
Claim 5-8, 11-13, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotodiox in view of Cavision Next-Gen Clock Slate Plus with LED Light https://www.youtube.com/watch?v=4iP0PZgMvOM hereinafter referred to as Cavision (YouTube video posted on May 1, 2015).
In regards to claim 5, Fotodiox teaches all the limitations of claim 1 but does not explicitly teach:
“further comprising a first board light emitting element that is configured to illuminate when the device is moved into the closed position”
The Examiner points out that the claim requires the light to illuminate when the device is moved into the closed position.  The Examiner interprets this to mean that the light is on during the movement.  This is not the same as saying it illuminates in the closed position.  Cavision teaches the Next-Gen clock slate was on sale or otherwise available to the public on at least May 1, 2015.  This product has a LED light inside the body that illuminates the title area of the slate board (see 0:23-0:26 of video).  This light has various modes and can be made to be on during the closing of the arm and then shut off when the arm closes (see 0:46-0:49 of video).  The Examiner interprets this as illuminating when the device is moved into the closed position.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fotodiox in view of Cavision to include the features of “further comprising a first board light emitting element that is configured to illuminate when the device is moved into the closed position” because it allows lighting up the film title area (Cavision 0:22-0:26 of video). 
In regards to claim 6, Fotodiox/Cavision teaches all the limitations of claim 5 and further teach:
“further comprising a second board light emitting element that is configured to illuminate simultaneously with the first board light emitting element when the device is moved into the closed position”
This feature appears to be nothing more than having a second light performing the same functions as the first claimed board emitting light.  Its illumination occurs simultaneously and  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
In regards to claim 7, Fotodiox/Cavision teaches all the limitations of claim 6 and further teach:
“wherein the board first and second light emitting elements are configured to illuminate for less than one second when the device is moved into the closed position”
Cavision teaches various modes such as strobe and flashing (see video 0:26-0:34).  These flashes are less that one second.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fotodiox in view of Cavision to include the features of “wherein the board first and second light emitting elements are configured to illuminate for less than one second when the device is moved into the closed position” because it allows lighting up the film title area (Cavision 0:22-0:26 of video).
In regards to claim 8, Fotodiox teaches all the limitations of claim 1 but does not explicitly teach:
“further comprising a writing board coupled to the board plate, wherein the writing board comprises a translucent material, and further comprising a plate light emitting element, wherein the plate light emitting element is configured to communicate light through the translucent material”

In regards to claim 11, Fotodiox teaches all the limitations of claim 1 but does not explicitly teach:
“further comprising a rechargeable power source”
Cavision teaches an internal Li-ion battery with a 2.5 hour battery life (see video 0:56-1:03).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fotodiox in view of Cavision to include the features of “further comprising a rechargeable power source” because it allows lighting up the film title area (Cavision 0:22-0:26 of video).
In regards to claim 12, Fotodiox teaches:
“A production slate device, the device comprising: a first arm having a first distal end; a second arm having a second distal end”
Fotodiox teaches that the invention was on sale, or otherwise available to the public before the effective filing date.  Evidence of the sale is provided by archived advertisement data (archived listing) from Amazon.com showing sale of the item on at least March 6/2015 (using 
“a hinge movably coupling the first arm to the second arm so that the first distal end and second distal end form the portions of the arms that are distal to the hinge, wherein the hinge enables the device to be moved into and between a closed position, in which the distal ends are proximate to or in contact with each other, and an open position, in which the distal ends are moved apart from each other”
This feature merely represents the known functionality of the clapboard.  For example, if the arms could not hinge there would be no “clap”.  Therefore, this is implicit in the name.  Regardless, from the image shown of the item in the “Frequently Bought Together” section of the advertisement various screws at one the end of the arms are seen.  These are part of the hinge mechanism.  
“a board plate coupled to the second arm, wherein the board plate comprises a board length dimension (BL), wherein the device comprises a total length dimension (TL), and wherein the BL is less than 80 percent of the TL”
From the image shown of the item in the “Frequently Bought Together” section of the advertisement the board plate is smaller than the clapper arms.  This product is indicted as UPC: 
“and wherein the board plate is coupled to the second arm so that it is positioned relatively closer to the second distal end than to the hinge; and”
Fotodiox teaches in the “Frequently Bought Together” Section of the advertisement shows an image of the clapboard with the claimed configuration.
Fotodiox does not explicitly teach:
“- a first board light emitting element that is configured to illuminate when the device is moved into the closed position”
Cavision teaches the Next-Gen clock slate was on sale or otherwise available to the public on at least May 1, 2015.  This product has a LED light inside the body that illuminates the title area of the slate board (see 0:23-0:26 of video).  This light has various modes and can be made to be on during the closing of the arm and then shut off when the arm closes (see 0:46-0:49 of video).  The Examiner interprets this as illuminating when the device is moved into the closed position.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fotodiox in view of Cavision to include the features of “- a first board light emitting element that is configured to illuminate when the device is moved into the closed position” because it allows lighting up the film title area (Cavision 0:22-0:26 of video). 
In regards to claim 13, Fotodiox/Cavision teaches all the limitations of claim 12 and further teaches:
“wherein the BL is less than 60 percent of the TL”

In regards to claim 17, Fotodiox/Cavision teach all the limitations of claim 12 and claim 17 contains similar limitations of claim 8.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 8.
In regards to claim 19, Fotodiox/Cavision teaches all the limitations of claim 12 but does not explicitly teach:
“further comprising a counter display that is configured to output timecode”
Cavision the entire video shows the timecode being displayed on the board.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fotodiox in view of Cavision to include the features of “further comprising a counter display that is configured to output timecode” because it allows lighting up the film title area (Cavision 0:22-0:26 of video).
In regards to claim 20, Fotodiox/Cavision teach all the limitations of claim 12 and claim 20 contains similar limitations of claim 11.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 11.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotodiox in view of Coney US 3,560,092 hereinafter referred to as Coney.
In regards to claim 9, Fotodiox teaches all the limitations from claim 1 and further teaches:
“[a writing surface coupled to] an arm, the arm selected from the first arm and the second arm”
Fotodiox clearly shows the board coupled to an arm of the clapper.  The board is a writing surface.
Fotodiox does not explicitly teach:
“further comprising a writing implement that is removably coupled to [a writing surface]”
However, designing for a removable writing instrument is not considered a novel feature.  Writing surfaces such as pads, chalk boards, dry erase boards etc. are known to include features for storing writing implements.  The motivation for this feature is clear and understood.  In fact most pens come with attached caps that allow them to be removably coupled to a pad.  This feature does not produce any unpredictable results as it merely results in storage of a writing implement near the writing surface.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Coney teaches in column 3 lines 5-10 and Figure 1 The clip assembly 14 provides a convenient holder for the eraser and chalk chuck which may be used with the board.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fotodiox in view of Coney to have included the features of “further comprising a writing implement that is removably coupled to [a writing surface]” because the .
Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotodiox in view of Cavision in view of Hulford.
In regards to claim 14, Fotodiox/Cavision teaches all the limitations of claim 1 and further teaches:
“further comprising a finger recess coupled to the first arm”
A finger recess for an object that a user holds in some fashion is not considered a novel feature unless something novel about the recess itself is present.  For example, a special shape or grip material.  Ergonomically designed grips are well-known and incorporated in a multitude of products.  Examples include cups, mugs, door handles, remote controllers, driving wheel grips, bike handle grips, ski poles etc.  A mere recitation in a claim to a finger recess does not provide novelty as it merely results in a predictable result of an increased ease with which to hold or grip an object.  This is known to those of ordinary skill.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Hulford teaches a medical device handle with an arm.  In Figure 6B a handle for manipulating or moving a system arm is pictured with a finger recess 605.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fotodiox in view of Hulford to have included the features of “further comprising a finger recess coupled to the first arm” because the user's body parts (e.g., fingers, hands or arms) cannot get pinched or trapped by arm links (Hulford [0100]).
In regards to claim 15, Fotodiox/Cavision/Hulford teaches all the limitations of claim 14 and further teach:
“further comprising a second board light emitting element that is configured to illuminate simultaneously with the first board light emitting element when the device is moved into the closed position”
This feature appears to be nothing more than having a second light performing the same functions as the first claimed board emitting light.  Its illumination occurs simultaneously and does not appear to have any other function.  A second light does not provide any unpredictable results as claimed.  Therefore, the inclusion of a second light performing the same functions of the first light is merely a duplication of parts.  It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
In regards to claim 16, Fotodiox/Cavision/Hulford teaches all the limitations of claim 15 and further teach:
“wherein the board first and second light emitting elements are configured to illuminate for less than one second when the device is moved into the closed position”
Cavision teaches various modes such as strobe and flashing (see video 0:26-0:34).  These flashes are less that one second.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fotodiox in view of Cavision to include the features of “wherein the board first and second light emitting elements are configured to illuminate for less than one second when the device is moved into the closed position” because it allows lighting up the film title area (Cavision 0:22-0:26 of video).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotodiox in view of Cavision in view of Coney.
In regards to claim 18, Fotodiox teaches all the limitations from claim 12 and further teaches:
“[a writing surface coupled to] an arm, the arm selected from the first arm and the second arm”
Fotodiox clearly shows the board coupled to an arm of the clapper.  The board is a writing surface.
Fotodiox does not explicitly teach:
“further comprising a writing implement that is removably coupled to [a writing surface]”
However, designing for a removable writing instrument is not considered a novel feature.  Writing surfaces such as pads, chalk boards, dry erase boards etc. are known to include features for storing writing implements.  The motivation for this feature is clear and understood.  In fact most pens come with attached caps that allow them to be removably coupled to a pad.  This feature does not produce any unpredictable results as it merely results in storage of a writing implement near the writing surface.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Coney teaches in column 3 lines 5-10 and Figure 1 The clip assembly 14 provides a convenient holder for the eraser and chalk chuck which may be used with the board.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Fotodiox in view of Coney to have included the features of “further comprising a writing implement that is removably coupled to [a writing surface]” because the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422